Citation Nr: 1711271	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a parathyroid disorder as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a parathyroid disorder.  

The Board remanded this matter in July 2014 for additional development.  At such time, the issue of entitlement to service connection for fibromyalgia was also remanded.  In a November 2014 rating decision, the Agency of Original Jurisdiction (AOJ)  granted service connection for fibromyalgia.  Therefore, as the benefit sought on appeal has been granted in full, this issue is no longer before the Board.  

In January 2016, the Board denied service connection for a parathyroid disorder, to include as due to herbicide exposure or as secondary to PTSD.  In addition to such issue, the Board remanded the issue of entitlement to service connection residuals of traumatic brain injury (TBI) assessed as a cognitive disorder for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

Thereafter, the Veteran appealed the Board's denial of service connection for a parathyroid disorder to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted a Joint Motion for Partial Remand that vacated the Board's January 2016 only as to the issue of entitlement to service connection for a parathyroid disorder as secondary to PTSD and remanded it for further consideration.  In this regard, the Joint Motion noted that it did not disturb the Board's denial of entitlement to service connection for a parathyroid disorder due to herbicide exposure or, alternatively, on a direct basis.  Consequently, the Board's January 2016 decision on such theories of entitlement is final. 

With regard to the claim for service connection for a TBI, a statement of the case was issued in May 2016 and the Veteran perfected his appeal of such issue in June 2016.  However, the AOJ has not yet certified the issue to the Board.  Furthermore, in connection with such appeal, he has requested a Board video-conference hearing before a Veterans Law Judge.  Consequently, as the matter is not ripe for Board adjudication, it will be the subject of a separate Board decision issued at a later date.  See 38 C.F.R. § 19.35 (2016); Carter v. McDonald, 794 F.3d 1342, 1344 (Fed. Cir. 2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board remanded this matter in July 2014 for an opinion regarding the relationship between the Veteran's parathyroid disorder and his PTSD.  An addendum opinion addressing such matter was obtained in September 2014.  At such time, the examiner noted that PTSD is not considered to be an etiology of hyperparathyroidism.  He further noted that the Veteran's parathyroid condition was diagnosed in 1983 after testing was performed to evaluate his complaint of chronic fatigue, and PTSD was diagnosed in July 2004, twenty years later.  Based on such, the examiner concluded that the Veteran's parathyroid disorder was less likely than not caused or aggravated by his service-connected PTSD.  However, the Joint Motion found that the September 2014 opinion did not rule out the possibility of aggravation, but rather focuses on causation.  Specifically, the parties found that the mere fact that PTSD was diagnosed after the Veteran's thyroid disorder did not adequately resolve whether PTSD is currently aggravating his thyroid disorder.  Consequently, a remand is necessary in order to obtain an addendum opinion that adequately addresses whether the Veteran's parathyroid disorder is aggravated by his PTSD.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who rendered the September 2014 addendum opinion.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the September 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein, the examiner should specifically offer an opinion to the following: 

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's parathyroid disorder was aggravated by his PTSD?

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner's report must include a complete rationale for all opinions expressed. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




